Case 4:20-cv-02948 Document 1-11 Filed on 08/21/20 in TXSD Page 1 of 5




                EXHIBIT J
     Case 4:20-cv-02948 Document 1-11 Filed on 08/21/20 in TXSD Page 2 of 5                            8/21/2020 12:06 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 45590534
                                                                                                           By: F Abdul-Bari
                                                                                               Filed: 8/21/2020 12:06 PM

                                        CAUSE NO. 2019-34964

BILLY JOHNSON,                                   §            IN THE DISTRICT COURT
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §          OF HARRIS COUNTY, TEXAS
                                                 §
SAN JACINTO COLLEGE,                             §
                                                 §
               Defendant.
                                                 §            215th JUDICIAL DISTRICT
                                                 §


      DEFENDANT’S FIRST AMENDED ANSWER AND GENERAL DENIAL TO
                   PLAINTIFF’S AMENDED COMPLAINT


       COMES NOW, Defendant San Jacinto College (the “College”), and files its Amended

Answer and General Denial to Plaintiff Billy Johnson’s Amended Complaint.

                                   I.      AMENDED ANSWER

       1.      The College asserts this general denial pursuant to Texas Rule of Civil Procedure

92. The College generally denies each and every allegation in Plaintiff’s Amended Complaint

and demands strict proof of each and every element thereof.


                             II.        AFFIRMATIVE DEFENSES

       2.      By way of further answer, the College asserts the following affirmative defenses

as authorized by Texas Rule of Civil Procedure 94 and reserves the right to amend its Answer

with additional defenses if information obtained through discovery or otherwise merits such

additional defenses. In asserting the following defenses, the College does not admit that the

burden of proving the allegations or denials contained in the defenses is upon it, but, to the

contrary, asserts that the burden of proving the facts relevant to many of the defenses and the

burden of proving the inverse of the allegations in many of the defenses rests with Plaintiff.




DEFENDANT SAN JACINTO COLLEGE’S AMENDED ANSWER TO PLAINTIFF’S AMENDED COMPLAINT                   PAGE 1
    Case 4:20-cv-02948 Document 1-11 Filed on 08/21/20 in TXSD Page 3 of 5




       3.      Plaintiff failed to exhaust his administrative remedies with respect to all or

portions of the claims in his Complaint.

       4.      Plaintiff’s claims are barred by the applicable statutes of limitation.

       5.      Any act or omission of the College of which Plaintiff complains was unrelated to

his age or any purportedly protected activity.

       6.      The College affirmatively asserts that it had legitimate, non-discriminatory and

non-retaliatory reasons for any adverse action of which Plaintiff complains.

       7.      The College affirmatively pleads that, in the event a factfinder were to determine

that its actions were motivated by an illegal factor, it would have acted in the same manner even

in the absence of such factor.

       8.      The College affirmatively pleads that Plaintiff voluntarily retired.

       9.      The College asserts that Plaintiff’s recovery, if any, should be limited to the

extent he failed to mitigate his damages.

       10.     The College affirmatively pleads that Plaintiff’s interim earnings from

replacement employment, unemployment compensation, or other forms of income should be

subtracted from any award of damages or equitable relief.

       11.     The College affirmatively pleads that Plaintiff’s compensatory damages, if any,

are limited by the cap contained in Texas Labor Code § 21.2585(d).

       12.     The College affirmatively pleads the statutory damages limitations including

those set forth in Texas Labor Code § 21.2585.

       13.     The College asserts that Plaintiff’s claims are barred by any other defense which

constitutes an avoidance or affirmative defense.




DEFENDANT SAN JACINTO COLLEGE’S AMENDED ANSWER TO PLAINTIFF’S AMENDED COMPLAINT            PAGE 2
     Case 4:20-cv-02948 Document 1-11 Filed on 08/21/20 in TXSD Page 4 of 5




                             III.     CONCLUSION AND PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendant San Jacinto College prays that

upon hearing, this Court enter a judgment by which Plaintiff takes nothing by his claims. The

College further prays that this Court grant all such other and further relief, both general and

special, at law or in equity, to which it may show itself to be justly entitled.


                                                       Respectfully submitted,

                                                       THOMPSON & HORTON LLP

                                                       By: /s/ Christopher B. Gilbert
                                                           Christopher B. Gilbert
                                                           State Bar No. 00787535
                                                           Melissa A. Mihalick
                                                           State Bar No. 24045589
                                                           Stephen A. Villarreal
                                                           State Bar No. 24102609

                                                       Phoenix Tower, Suite 2000
                                                       3200 Southwest Freeway
                                                       Houston, Texas 77027-7554
                                                       (713) 554-6767
                                                       (713) 583-8884 fax
                                                       cgilbert@thompsonhorton.com
                                                       mmihalick@thompsonhorton.com
                                                       svillarreal@thompsonhorton.com

                                                       ATTORNEYS FOR DEFENDANT
                                                       SAN JACINTO COLLEGE




DEFENDANT SAN JACINTO COLLEGE’S AMENDED ANSWER TO PLAINTIFF’S AMENDED COMPLAINT          PAGE 3
      Case 4:20-cv-02948 Document 1-11 Filed on 08/21/20 in TXSD Page 5 of 5




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of this document has been

served upon Plaintiff’s counsel via the Court’s electronic filing system on this 21st day of

August, 2020.

          Amanda Hernandez
          AH Law, PLLC
          5100 Westheimer, Suite 200
          Houston, TX 77056
          T: (713) 588-4359
          amanda@ahfirm.com


                                                    /s/ Christopher B. Gilbert
                                                    Christopher B. Gilbert

4837-7434-7164, v. 1




DEFENDANT SAN JACINTO COLLEGE’S AMENDED ANSWER TO PLAINTIFF’S AMENDED COMPLAINT           PAGE 4
